—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated October 16, 1998, which denied the petition without a hearing.
Ordered that the order is reversed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
A triable issue of fact was raised as to whether the vehicle *465owned and operated by Anna Bou was insured by the Colonial Penn Insurance Company at the time of the accident. Accordingly, that issue should be resolved at a hearing (see, American Tr. Ins. Co. v Story, 260 AD2d 240; Matter of State Farm Mut. Auto. Ins. Co. v Fenelon, 202 AD2d 436; Matter of Eagle Ins. Co. v Tichman, 185 AD2d 884; Matter of Empire Mut. Ins. Co. [Greaney], 156 AD2d 154). Ritter, J. P., Joy, Goldstein and Mc-Ginity, JJ., concur.